Mills, J.
This is á proceeding taken by the above named plaintiff to condemn 'and acquire the easements in and to the Bronx river, appurtenant to certain parcels of land abutting upon said river in the city of Mount Vernon, which easements are to be taken away from said parcels by the diversion of said river therefrom.
Upon trial duly had at Special Term of this court judgment, permitting such diversion and condemnation, was *213given and commissioners appointed to ascertain and appraise the compensation to be made to the owners of the several parcels for the deprivation of such easements. The commissioners, after having heard the evidence submitted by the parties and viewed the premises, have made their report, making, to the owner of each parcel a substantial award. The plaintiff now moves that such report be set aside, upon the ground that the awards made" are palpably excessive, and that, in making such awards, the commissioners acted upon an erroneous principle.
The motion was submitted upon oral argument and briefs and the record of the proceedings had by and before the commissioners. After carefully reading such record -and considering the arguments of counsel, I am convinced that the report should be set aside upon both grounds above stated. '
It is well established that such a report can be set aside only upon such grounds.
At the locality involved in this proceeding the tracks and right of way of the Harlem division of the plaintiff railroad company pass through the city of Mount Vernon in a general northerly direction from Oak street, in said city, toward Bronxville and White Plains beyond to the north. Such tracks and right of way there are substantially in the center of Eailroad avenue, and the portion of said avenue lying south of the right of way is known as South Eailroad avenue, and the portion lying north of the same as Worth Eailroad avenue, each being a highway. The nine parcels of land involved in this proceeding lie on the west side of Worth Eailroad avenue, beginning some fifty feet north of Oak street. Each parcel or lot fronts upon the west side of Worth Eailroad avenue and extends at the rear to the present channel of the Bronx river, by a description which carries to the center of the channel of the river. The lots vary in width along the avenue and river from thirty to seventy feet, and in depth from sixty-three to one hundred feet, approximately. o The front of the lots at the avenue line is about twenty-five to thirty feet higher than their rear at the easterly side of the channel of the river. Some ten feet from *214the front line of the lots they descend quite sharply toward the margin of the channel. The channel itself is some three feet in depth and twenty-five feet in width. The land lying westerly of the channel, for some two hundred feet or three hundred feet in width, is low and frequently flooded by the river in times of freshet. At approximately the northern part of these lots, taking them together, the river makes a sharp bend for some two hundred feet or thereabouts to the east and then follows along the rear of these lots and then trends less sharply back to the west.
The plaintiff, having obtained due authority from the Public Service Commission and otherwise, is engaged in the improvement of straightening its tracks through the city of Mount Vernon and, as a part of such improvement, is about to change its tracks to a line some three hundred feet westerly of its present location and the locality herein involved; and, as a part of such improvement and by the requirement of such commission, it is to make a new channel for the Bronx river, along a line west of the new line of its railroad, which will straighten the river by taking out the 'loop above mentioned, and will necessarily divert the waters of the river from the rear of these parcels.
The commissioners have awarded to the owner of each parcel, .as damages for such diversion, a sum amounting to twenty-two dollars and fifty cents for each running foot of the width of such lot, the awards being as follows:
Parcel No. 1, width 49 feet, award.......... $1,102 50
Parcel No. 2, width 63 feet, award.......... 1,417 50
Parcel No. 3, width 50 feet, award.......... 1,125 00
Parcel No. 4, width 45 feet, award.......... 1,012 50
Parcel No. 5, width 45 feet, award.......... 1,012 50
Parcel No. 6, width 45 feet, award.......... 1,012 50
Parcel No. 7, width 30 feet, award.......... 675 00
Parcel No. 8, width 35 feet, award.......... 787 50
Parcel No. 9, width 70 feet, award.......... 1,575 00
Each lot is now used for residential purposes, having a dwelling-house upon it. It is claimed, in behalf of the de*215fendants, that, while the lots are now used for residential purposes, they are not located in a desirable residential part of the city, and that their best and real value is in their availability for use for manufacturing purposes. From their situation, as detailed in the evidence and as is well known, it would seem that this view of the matter is reasonable, except for the size of the individual lots. It must be a matter of common knowledge that each of them is too small to be available, generally speaking, for a factory site; and only two of them are held by the same owner or owners. Moreover, there is at present a substantial dwelling-house upon each lot, so that it may be said that, as far as he could, the owner has fixed the character of the lot as residential. It is manifest that the houses could not advantageously be converted into separate factories, and that, therefore, they have little value for that purpose. Hence, it may well be doubted whether the lots, even if naturally available for factory sites, have any greater market value for or because of that availability than as merely residential property. Upon the former basis the value of the buildings must be substantially, or at least to a material extent, discarded, while upon the latter such value can be fully considered. The commissioners had to value the property as it then was. They could not reasonably fix the naked land value as that of factory sites, and also the value of the buildings as for residential purposes. The two bases were entirely inconsistent.
The highest value of the naked land given in the evidence, that is, by the defendants’ experts, is upon the basis of $1,500 for a frontage of twenty-five feet along the avenue, with an average depth of one hundred feet. Assuming that the commissioners viewed the property as approximately being of that average depth they allowed as damages more than one-third of the full value of the land,.aside from the buildings. There is nothing in the evidence, except the naked opinion of the experts, which indicates that the easement taken could have constituted any such proportion of the land value. The opinion of an expert in such a case is to be valued according to the reasons which he may give in sup*216port of it when questioned upon cross-examination. Such test applied to such witnesses revealed nothing substantial to support their conclusions. It brought forth no evidence that the market value of such lots in such locality had ever been materially enhanced by the fact that they abutted upon the river. The proofs clearly established, and indeed it is a matter of common knowledge, that the waters of the Bronx river at Mount Vernon have long since ceased to be potable, and that they are now unfit for domestic purposes. It may be true that no right has yet been secured on the part of the territory higher up the stream to so pollute such waters, and that the time may come when they will again be in a condition fit for domestic use. It, therefore, may be that the commissioners were warranted in considering their value for such uses.
It is manifest that, for manufacturing purposes, the use of those waters as appurtenant to these lots or any of them could never be applied to constitute a water power, i. e., by the erection of a dam and the accumulation of a head of water. The only use of the waters for manufacturing purposes suggested by the proofs, or which can be supposed, is by pumping the water into a factory and using it for the production of steam or other purposes, not directly as a means of producing power.
It does not seem to me at all possible that any such use of the water could be anything like so large an element in the value of the land. The claim of the defendants’ experts that the deprivation of such use could affect the value of the buildings, aside from the value of the land, is utterly unreasonable. Evidently such latter claim was not at all accepted by the commissioners, as, if it had been, their awards could not have been upon the uniform ratio of twenty-two dollars and fifty cents per each foot of frontage.
It does not. seem possible that the value of the use of the water, whether for domestic or manufacturing purposes, whatever its condition, as an. appurtenant easement to the several lots, could vary with or be dependent solely upon the number of feet frontage of the lots upon the river. It is plain that for manufacturing purposes each parcel, even *217the widest, is small; and the nse of the water, namely, the capacity for drawing it from the river for such a factory, would not be at all, or certainly not entirely, dependent upon the width of the river frontage. As residential property the right to use the water for domestic purposes, with the dwelling-house existing upon one of the narrower parcels, may be as valuable as with the dwelling-house situated upon the widest parcel.
The only theory, suggested by the proofs or by my own reflections, upon which the awards could properly have been made upon the basis of a uniform allowance for each running foot of river frontage is that the damage to the different lots from the loss of the easements is measured by the cost of filling in 'the rear of such lots. The record shows that, before the commissioners the defendants claimed that the damage to any one of the lots as a residential lot, from taking away the easements, would be represented by the cost of building retaining walls around the rear of the lot, i. e., at the center line of the channel, the very rear of each lot, and along the sides of the lower portion of the rear, and filling up the lot inside of such walls so high that the surface water from the rear of the filled up lot would drain easterly into the avenue. The cost of such walls and such filling in for parcel ITo. 1 was by such proofs shown to be the sum of $8,696.55, which was several times as much as the highest value of the land given by any witness. Such a suggestion as a measure of damages is evidently absurd, and the evidence in support of it was clearly incompetent and should not have been received. It, however, was not objected to in behalf of plaintiff. It is to be said, in support of the report of the commissioners, that they awarded only about one-eighth of this preposterous sum. Under no possible view could it ever be necessary to do any such filling in, or in any way to change the natural grade of the land, which is, of course, strongly to the west or rear. The conformation of the land, as shown by the testimony and as is well known, is such that the natural drainage of these parcels of land is and must be to the west into the present river channel, or, if that be removed, to the lowlands there lying. *218The assumption, which seems to pervade the evidence given for the defendants, that the present channel of the river, after the diversion of its waters, will not be open to the drainage of these lots as nature has intended it, appears to be absolutely unwarranted. The plans of the railroad company contemplate the proper culvert in their new -structures to permit the water which the present channel will receive to pass off, and, no doubt, whether they intended making such provision or not, they would be compelled to do so.
The consideration of such feature of those plans does not fall within the prohibition, contained in section 3370 of the Code of Civil Procedure, against making “ any allowance or deduction on account of any real or supposed benefits which the owners may derive from the public use for which the property is to be taken, or the construction of any proposed improvement connected with such public use,” because the existence of such culvert is a part of the manner of diversion.
If filling in be required, it can only be, at the most, to maintain the grade of the land to the rear, through the old channel, by filling up the portion of such channel between the present margin and the center to the grade of the rear of the lot at such margin, which portion may be left by the diversion of the waters. The evidence does not show that the expense of such filling in could amount to. anything like the awards, and plainly it could not.
It is clear that the experts of the defendants based their valuations upon an entirely erroneous theory, and it seems equally clear to me that the commissioners must either have adopted an erroneous theory or else have made palpably excessive awards.
The report, therefore, must be set aside and the matter referred back to the same commissioners for rehearing.
Beport set aside and matter referred to commissioners for a rehearing.